DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
	The amendment filed on 11/02/2021 has been entered. Claims 1-2 and 8 have been amended and are hereby entered. Applicant’s Cancelation of claims 7, 9, and 12-25 have overcome the previously set forth objections in the Final Office Action dated 09/07/2021. Applicant’s amendments to the independent claim by including the allowable subject matter noted in the Final Office Action, dated 09/07/2021, has overcome the previously set forth claim rejections in the Final Office Action dated 09/07/2021. Claims 1-6, 8, and 10-11 are currently pending and have been examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application has been amended as follows:
Claim 8 line 3 reads: “between the first board and the second board”, replace with - - between the at least one board and a second board - -.
Claim 9 is canceled.
Claim 11 line 3 reads: “adjacent the first end”, replace with - - adjacent a first end - -.
EXAMINER’S COMMENT
	The above mentioned Examiner’s amendments were made for the sake of clarity in claims 8-9, and 11. Further, the amendments to claims 8 and 11 avoid the use of a 35 U.S.C. 112 rejection.
EXAMINER’ STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6, 8, and 10-11 are allowed. The following is an examiner’s statement of reasons for allowance:
Braunstein (US 9531319 B2), Snell (US 20100257806 A1), and Kemmer (US 5074089 A) each disclose various aspects of the claimed invention but none alone or in combination, teach or disclose, the claimed invention. Further, applicant’s arguments and amendments overcome the previously set forth rejections by adding the structural limitations of allowed claim 9, into independent claim 1. Further, see Reasons for Allowance on pages 28-30 of the Final Rejection dated 09/07/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678